IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


PAULINE ABRAMOWICH AND JOSEPH                : No. 424 WAL 2015
ABRAMOWICH                                   :
                                             :
                                             : Petition for Allowance of Appeal from
             v.                              : the Order of the Superior Court
                                             :
                                             :
ANDREW MICHAEL ALBERT, M.D.,                 :
CONEMAUGH HEALTH SYSTEM, INC.,               :
I/A/T/D/B/A MEMORIAL MEDICAL                 :
CENTER, AND CONEMAUGH HEALTH                 :
INITIATIVES, INC.                            :
                                             :
                                             :
PETITION OF: ANDREW MICHAEL                  :
ALBERT, M.D.                                 :


                                        ORDER



PER CURIAM

     AND NOW, this 2nd day of February, 2016, the Petition for Allowance of Appeal

is DENIED.



     Mr. Justice Eakin did not participate in the decision of this matter.